DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 and 19 are pending. Claims 2 and 9 have been cancelled and claims 1, 3-8, 10 and 19 are examined below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 lines 12-14 recites the limitation, “a first oxygen-deficient interface layer formed by chemical interaction between the solid electrolyte and the first electrode, the first oxygen-deficient interface laver formed in the electrolyte at the interface between the first electrolyte surface and the first electrode second surface”, the above language is not recited in the as filed specification.

Claim 19 lines 11-12 recites the limitation, “formed by chemical interaction between the solid electrolyte and the first lithium deposition layer”, the above language is not recited in the as filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US20160248117A1 in view of Hu US20200358086A1.

	Regarding claim 1, Liang teaches a solid-state battery cell (Liang, [0001]-[0008], [0017]-[0056], Figs. 1-5, Tables I-II), comprising:
a first electrode comprising lithium metal or a lithium metal alloy (Liang, [0027], [0053], Fig. 1b element 48a,b),
the first electrode having a first electrode first surface and an oppositely disposed first electrode second surface (Liang, [0018]-[0019], Fig. 1a element 48, Fig. 1b element 48a,b),
a second electrode having a second electrode first surface and an oppositely disposed second electrode second surface (Liang, [0018]-[0019], Fig. 1a element 42, Fig. 1b element 42a,b),
a solid electrolyte extending between the first and second electrodes (Liang, [0018]-[0019], Fig. 1b element 49, 49a,b),
and the solid electrolyte having oppositely disposed first and second electrolyte surfaces, wherein the first electrolyte surface is in facing relation to the first electrode second surface and the second electrolyte surface is in facing relation to the second electrode first surface (Liang, Figs. 1a,b)
and a first oxygen-deficient interface layer disposed between the first electrolyte surface and the first electrode second surface (Liang, Fig. 1b element 47, [0034], [0042]).
Liang further teaches wherein the solid electrolyte comprises a lithium-containing material such as amorphous lithium-phosphorus-oxygen-nitrogen (LiPON) (Liang, [0034], [0037]) but does not explicitly disclose wherein the solid electrolyte comprises a lithium ion conducting metal oxide.
Hu discloses a solid-state battery cell (Hu, [0003]-[0027], [0031], [0044]-[0264], Figs. 1-16) comprising a first electrode comprising lithium metal or a lithium metal alloy (Hu, [0006]-[0007], [0016], [0031], [0056], [0059]), a second electrode (Hu, [0031], [0065]-[0066]) and a solid electrolyte comprising a lithium ion conducting metal oxide, the solid electrolyte extending between the first and second electrodes (Hu, [0069]-[0071) as these have better chemical and physical stability than solid electrolytes such as LiPON (Hu, [0103]-[0108], [0137]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hu in the solid state battery cell of Liang wherein the solid electrolyte comprising a lithium ion conducting metal oxide thereby improving the physical and chemical stability of the solid state battery cell.
The examiner notes that the limitation a first oxygen-deficient interface layer formed by chemical interaction between the solid electrolyte and the first electrode, the first oxygen-deficient interface laver formed in the electrolyte at the interface between the first electrolyte surface and the first electrode second surface is a product-by-process limitation. The first oxygen-deficient interface layer of Liang is substantially identical to the claimed invention as it is disposed between the first electrolyte surface and the first electrode second surface, as set forth above. Liang uses as an exemplary method sputtering a lithium deposition onto the surface of the electrolyte, resulting in a chemical interaction and forming an oxygen-deficient layer (Liang, [0021]-[0022]), similar to the exemplary method applicant discloses in the instant specification [0052]. Liang further teaches that sputtering is merely illustrative and not limiting to exclude other methods of manufacture known to one of ordinary skill in the art (Liang, [0020], [0029], [0059]). Additionally, “formed by chemical interaction” is extremely broad and any molecular interaction that will occur from fabrication processes such as sputtering a layer on the electrolyte and then applying an electrode to the layer (Liang, [0021]-[0022]; Instant, [0009], [0052]) meet this limitation of the claim wherein a first oxygen-deficient interface layer formed by chemical interaction between the solid electrolyte and the first electrode, the first oxygen-deficient interface layer formed in the electrolyte at the interface between the first electrolyte surface and the first electrode second surface. The Courts have held that if the product in the product-by-process claim appears to be the same or similar to that of the prior art, although produced by a different process, absence a showing of nonobvious difference, the claim is unpatentable even though the prior product was made by a different process. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 3, modified Liang further teaches wherein the second electrode comprises lithium nickel manganese cobalt oxide (Liang, [0028]).

Regarding claim 4, as set forth above in claim 1, modified Liang further teaches wherein the solid electrolyte comprises a lithium-containing material such as amorphous lithium-phosphorus-oxygen-nitrogen (LiPON) (Liang, [0034], [0037]) but does not explicitly disclose wherein the solid electrolyte comprise lithium lanthanum zirconium oxide (LLZO).
Hu however discloses a solid state battery cell comprises a solid electrolyte comprising a lithium ion conducting metal oxide, specifically LLZO, (Hu, [0069]-[0071) as these have better chemical and physical stability than solid electrolytes such as LiPON (Hu, [0103]-[0108], [0137]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the solid state battery cell of Liang with the teaching of Hu wherein the electrolyte comprises lithium lanthanum zirconium oxide (LLZO) thereby improving the physical and chemical stability of the solid state battery cell.

Regarding claim 6, modified Liang discloses all of the limitations of claim 1 as set forth above and further discloses wherein the solid state battery cell further comprising a second oxygen- deficient interface layer disposed between the second electrolyte surface and the second electrode first surface (Liang, [0029], Fig. 2 element 49).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US20160248117A1 in view of Hu US20200358086A1 as applied above to claim 1 and in further view of Yonemoto, Fumihiro, et al. "Temperature effects on cycling stability of Li plating/stripping on Ta-doped Li7La3Zr2O12." Journal of Power Sources 343 (2017): 207-215 (hereafter referred to as Yonemoto).

	Regarding claim 5, modified Liang discloses wherein herein the electrolyte comprises lithium lanthanum zirconium oxide (LLZO) (see claims 1 and 4 above) but does not explicitly teach wherein the electrolyte is doped with one or more of aluminum, tantalum, and niobium.
	Yonemoto teaches a solid state electrolyte for use in a solid state battery cell (Yonemoto, sections 1-4, Figs. 1-8) wherein the solid state electrolyte comprises LLZO (Yonemoto, section 1). Yonemoto also teaches wherein the electrolyte is doped with one or more of tantalum and niobium (Yonemoto, sections 1-2) as conductivity of LLZO can be improved through partial substitutions (doping) of multivalent cations such as Ta5+ and Nb5+ for Zr4+  and further improving the cycling stability (Yonemoto, sections 1 and 3-4).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yonemoto in the solid state battery cell of modified Liang wherein the electrolyte is doped with one or more of tantalum and niobium improving the performance and lifetime of the battery cell.

Claim(s) 7-8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US20160248117A1 in view of Hu US20200358086A1 as applied above to claim 1 and in further view of Albano (WO2016196688A1, PCT/US2016/035353).

	Regarding claim 7, modified Liang discloses vacuum sputtering of an adhesion layer comprising aluminum, cobalt, titanium, other metals or their alloys, or ceramic oxides such as lithium cobalt oxide in order to improve mechanical stability of the device (Liang. [0023], Fig. 1a element 34). Modified Liang does not teach wherein the layer is disposed between the first electrode and the electrolyte  such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface. Albano teaches a solid state electrochemical cell for use in a solid state battery (Albano, abstract, [0134]), a solid electrolyte comprising LLZO, doped and undoped LiPON, LLTO and other art recognized materials (Albano, [0234], [0235]), including an oxygen deficient interface layer (Albano, [0284]). Albano further teaches the solid state battery cell comprising a first deposition layer disposed between the first electrode and the electrolyte such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface (Albano, “coating the anode, cathode, solid-state electrolyte, a certain combination of these, or all of these” [0232] examiner is interpreting the coating of at least one of the electrodes as the first deposition layer comprising lithium, complexes thereof and other conductive materials [028], [0284]; coating the electrolyte is an oxygen deficient interface layer [0284] comprising art recognized materials [0234], [0235], satisfying the limitations of the claim) in order to reduce corrosion and enhance battery cycle life (Albano, abstract).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid-state battery cell of modified Liang incorporating the teaching of Albano wherein a first deposition layer disposed between the first electrode and the electrolyte such that the first oxygen-deficient interface layer is disposed between the first deposition layer and the first electrolyte surface in order to prevent corrosion and enhance the battery cycle life.

	Regarding claim 8, modified Liang teaches wherein the adhesion layer is deposited in a vacuum (Liang, [0051], [0052]), as discussed above, the adhesion layer does not meet the limitations of the claimed invention. Albano, however, teaches wherein the first deposition layer is deposited in a vacuum (Albano, [028]) in order to speed up manufacturing times and reduce production costs (Albano, [032]). Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Albano in the solid state battery cell of modified Liang wherein the first deposition layer is deposited in a vacuum in order to reduce manufacturing time and production costs.

Regarding claim 10, modified Liang teaches all of the limitations of claim 7 as set forth above. Modified Liang discloses wherein the first electrode is lithium (Liang, [0027]; Albano [060]) physically coupled to the first deposition layer, wherein the lithium electrode is in electrical communication with the first deposition layer (Albano, [028], [0284]) allowing electrical communication between the electrode and other layers while prevent undesirable side reactions (Albano, [0159]). Examiner notes that a lithium electrode has a surface of lithium which functions as a layer of lithium on the lithium electrode.
	Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Liang incorporating the teaching of Albano wherein a first lithium layer is physically coupled to the first deposition layer wherein the first lithium layer is in electrical communication with the first deposition layer in order to prevent undesirable side reactions.

Regarding claim 19, Liang teaches a solid-state battery cell (Liang, [0001]-[0008], [0017]-[0056], Figs. 1-5, Tables I-II), comprising:
a first electrode comprising lithium metal or a lithium metal alloy (Liang, [0027], [0053], Fig. 1b element 48a,b),
the first electrode having a first electrode first surface and an oppositely disposed first electrode second surface (Liang, [0018]-[0019], Fig. 1a element 48, Fig. 1b element 48a,b),
a second electrode having a second electrode first surface and an oppositely disposed second electrode second surface (Liang, [0018]-[0019], Fig. 1a element 42, Fig. 1b element 42a,b),
an oxygen-deficient interface at the interface of the first surface of the solid electrolyte (Liang, [0034] and [0043], Fig. 1b element 47)
and a solid electrolyte extending between the first and second electrodes (Liang, [0018]-[0019], Fig. 1b element 49, 49a,b) and further teaches wherein the solid electrolyte comprises a lithium-containing material such as lithium-phosphorus-oxygen-nitrogen (LiPON) (Liang, [0034], [0037]) but does not explicitly disclose wherein the solid electrolyte comprising lithium lanthanum zirconium oxide (LLZO).
Hu discloses a solid-state battery cell (Hu, [0003]-[0027], [0031], [0044]-[0264], Figs. 1-16) comprising a first electrode comprising lithium metal or a lithium metal alloy (Hu, [0006]-[0007], [0016], [0031], [0056], [0059]), a second electrode (Hu, [0031], [0065]-[0066]) and a solid electrolyte comprising a lithium ion conducting metal oxide, specifically LLZO, (Hu, [0069]-[0071) as these have better chemical and physical stability than solid electrolytes such as LiPON (Hu, [0103]-[0108], [0137]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the solid state battery cell of Liang with the teaching of Hu wherein the electrolyte comprises lithium lanthanum zirconium oxide (LLZO) thereby improving the physical and chemical stability of the solid state battery cell.
While modified Liang teaches an oxygen-deficient interface at the interface of the first surface of the solid electrolyte (Liang, [0034] and [0043], Fig. 1b element 47), it does not explicitly disclose a first lithium deposition layer on a first surface of the solid electrolyte wherein the first deposition layer extends between the first electrode and the first surface of the solid electrolyte and an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte.
Albano discloses a solid state electrochemical cell for use in a solid state battery (Albano, abstract, [0134]) wherein a second electrode comprising lithium nickel cobalt aluminum oxide (Albano, [0186], [0187]) creating a mechanically stable structure (Albano, [0187]), the solid electrolyte comprising known art effective materials such as LiPON, LLTO, and lithium lanthanum zirconium oxide (LLZO) (Albano, [037], [040], [078], [0234], [0235]), a first lithium deposition layer on a first surface of the solid electrolyte (Albano, [028], [0282]), wherein the first deposition layer extends between the first electrode and the first surface of the solid electrolyte and an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte (Albano, “coating the anode, cathode, solid-state electrolyte, a certain combination of these, or all of these” [0232] examiner is interpreting the coating of at least one of the electrodes as the first deposition layer comprising lithium [028], [0284]) in order to reduce corrosion and enhance battery cycle life (Albano, abstract).
	It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Albano in the solid state battery cell of modified Liang wherein a first lithium deposition layer on a first surface of the solid electrolyte wherein the first deposition layer extends between the first electrode and the first surface of the solid electrolyte and an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte in order to increase the battery lifetime. 
The examiner notes that the limitation an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte and formed by chemical interaction between the solid electrolyte and the first lithium deposition layer is a product-by-process limitation. The oxygen-deficient interface of modified Liang is substantially identical to the claimed invention as it satisfies the limitation of an oxygen-deficient interface at the interface of the first lithium deposition layer and the first surface of the solid electrolyte, as set forth above. The Courts have held that if the product in the product-by-process claim appears to be the same or similar to that of the prior art, although produced by a different process, absence a showing of nonobvious difference, the claim is unpatentable even though the prior product was made by a different process. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments, see p. 5, filed 13 July 2022, with respect to the objection to claim 9 have been fully considered and are persuasive regarding the objection to claim 9.  The objection of claim 9 has been withdrawn. 

	Applicant’s arguments, see p. 5, filed 13 July 2022, with respect to the objection to the specification have been fully considered and are persuasive regarding the objection to the specification.  The objection of the specification has been withdrawn.

Applicant’s arguments with respect to claim(s) 1-10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang CN108365152A (discloses Al, Ta doped LLZO as solid electrolyte).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728